Citation Nr: 1103636	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-31 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a left elbow disability.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for right ulnar nerve entrapment.

3.  Entitlement to service connection for right ulnar nerve 
entrapment.

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a psychiatric disorder, 
to include a bipolar disorder.


REPRESENTATION

Veteran represented by:	Michael J. Kelly, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from September 1979 to June 
1986.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Boston, Massachusetts (RO).  

The Veteran testified at a videoconference hearing before a 
member of the Board in December 2010, and a transcript of the 
hearing is on file.

The now-reopened claims of service connection for right ulnar 
nerve entrapment and hypertension, as well as the issues of 
whether new and material evidence has been received to reopen a 
claim for service connection for a left elbow disability and 
service connection for a psychiatric disorder, are being remanded 
to the RO for additional development.  



FINDINGS OF FACT

1.  The original claims of service connection for right ulnar 
nerve entrapment and hypertension were denied by an unappealed 
rating decision in October 1986.  

2.  The additional evidence received subsequent to the October 
1986 rating decision is not cumulative or redundant of evidence 
previously of record and by itself or in connection with the 
evidence previously assembled raises a reasonable possibility of 
substantiating the claims of service connection for right ulnar 
nerve entrapment and hypertension.  


CONCLUSIONS OF LAW

1.  The October 1986 rating decision which denied entitlement to 
service connection for right ulnar nerve entrapment and 
hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the October 1986 decision is new and 
material with respect to the issues of service connection for 
right ulnar nerve entrapment and hypertension and the claims of 
entitlement to service connection for right ulnar nerve 
entrapment and hypertension are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

As to the claim for whether new and material evidence has been 
submitted to reopen the claims for service connection for right 
ulnar nerve entrapment and hypertension, because the Board is 
reopening, there need not be a discussion on whether the duty to 
notify has been met, as the Veteran's claims have been successful 
and any error was not prejudicial.  


Analysis of the Claim

In general, unappealed rating decisions are final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, [VA] shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see 
also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).
When a claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured since 
the last final disallowance of the claim is new and material.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The issues of service connection for right ulnar nerve entrapment 
and hypertension were originally denied by a rating decision 
dated in October 1986 because the evidence did not indicate that 
the Veteran had a current disability on VA examination in August 
1986.  The Veteran was notified of the denial later in October 
1986, and he did not timely appeal.

The evidence on file at the time of the October 1986 RO 
decision consisted of the Veteran's service treatment records 
and an August 1986 VA examination report.   

The Veteran's service treatment records reveal continued 
complaints of right elbow numbness and pain, probable nerve 
entrapment was diagnosed in October 1985; he was given a 
physical profile in November for subluxing ulnar nerve of the 
right elbow.  A five day blood pressure check in October 1985 
showed elevated diastolic readings each day.  Possible early 
hypertension was noted on the Veteran's discharge medical 
examination report in December 1985, at which time his blood 
pressure was 138/98.  

The diagnoses on VA evaluation in August 1986 were bilateral 
hyperextension of the elbows, greater on the right; 
hypertension by history; and ulnar nerve entrapment not found.

Evidence received after October 1986 consists of private 
treatment records dated in 1997 and VA treatment records dated 
in 2008 and 2010.

In order for the Veteran's claim to be reopened, new and material 
evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  There must be new and material evidence as to any 
aspect of the Veteran's claim that was lacking at the time of the 
last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to 
be postservice evidence of right ulnar nerve disability and 
hypertension.  

The evidence received after October 1986 includes the notation 
in October 1997 of likely bilateral ulnar neuropathy.  
According to VA treatment records for August 2010, the Veteran 
has hypertension.    

The October 1997 and August 2010 treatment reports are new and 
material.  They are new because they were received by VA after 
October 1986 and they are material because they raise a 
reasonable possibility of substantiating the claims - i.e., 
they are suggestive that the Veteran has had continuous 
symptoms since service.  Therefore, new and material evidence 
has been submitted and the claims for service connection for 
right ulnar nerve entrapment and hypertension are reopened.


ORDER

As new and material evidence has been submitted to reopen the 
claims of service connection for right ulnar nerve entrapment and 
hypertension, the appeal to this extent is allowed subject to 
further action as discussed hereinbelow.  


REMAND

The Board has found that the Veteran has submitted new and 
material evidence to reopen his claims of entitlement to service 
connection for right ulnar nerve entrapment and for hypertension.  

Although the October 1997 and August 2010 treatment records are 
new and material with respect to the issues of service connection 
for right ulnar nerve entrapment and hypertension, there is no 
nexus opinion linking a current right elbow disability or 
hypertension to service.  Consequently, additional development is 
needed prior to final Board adjudication.
With respect to the issue of service connection for a psychiatric 
disorder, to include a bipolar disorder, the Veteran's service 
treatment records reveal that he noted on his December 1985 
separation medical history report that he had frequent trouble 
sleeping; he indicated that he did not know if he had high blood 
pressure, depression, or nervous trouble.  He said that he might 
have high blood pressure because of a nervous condition.  An 
adjustment disorder was noted in August 1997.  Although there is 
a notation in August 2010 that the Veteran has a psychiatric 
disorder, there is no nexus opinion on file on whether the 
Veteran has a psychiatric disorder due to service.

The Veteran testified at his videoconference hearing in December 
2010 that he had been receiving Social Security Administration 
(SSA) disability benefits since 2001.  However, these records are 
not currently on file.  

Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes the Secretary to 
obtain.  Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  Although not dispositive as 
to an issue that must be resolved by VA, any relevant findings 
made by the SSA are evidence which must be considered.  See White 
v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 
15 Vet. App. 362 (2001).

As a matter of clarification, with respect to the issue of 
whether new and material evidence has been received to reopen a 
claim for service connection for a left elbow disability, VA's 
obligation to obtain the SSA's records in the context of an 
application to reopen a previously denied claim is not contingent 
upon the Veteran first showing that new and material evidence has 
been submitted.  Although under 38 U.S.C.A § 5103(f) provides 
that with regard to previously disallowed claims that "[n]othing 
in this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured," the use of the term 
"section" refers not to the enactment of the entirety of the 
VCAA, but instead to the plain meaning of the term "section" such 
as in 38 U.S.C.A § 5103(f).  Stated alternatively, the provisions 
of 38 U.S.C.A § 5103A(c)(3), which mandate that VA obtain 
relevant SSA records are in a different section of the VCAA.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

Thus, subsequent to receipt of the SSA records, the RO will 
readjudicate the issue of whether new and material evidence has 
been submitted to reopen the claim of service connection for a 
left elbow disability.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.  Pursuant to 
38 C.F.R. § 3.327(a) (2010), an examination will be requested 
whenever VA determines, as in this case, that there is a need to 
confirm the existence and to verify the etiology of a disability.  
See also 38 C.F.R. § 3.159 (2010).  

Therefore, the case is REMANDED to the RO for the following 
actions:  

1.  The RO will take appropriate action to 
contact the Veteran and ask him to provide the 
names, addresses and approximate dates of 
treatment for any health care providers, 
including VA, who may possess additional 
records pertinent to treatment for an elbow 
disability, hypertension, and a psychiatric 
disorder since service.  After obtaining any 
necessary authorization from the Veteran for 
the release of his private medical records, 
the RO should obtain and associate with the 
file all records that are not currently on 
file.  If the RO is unsuccessful in obtaining 
any such records identified by the Veteran, it 
should inform the Veteran of this and request 
him to provide a copy of the outstanding 
medical records if possible.  

2.  The RO will obtain from the SSA a copy of 
its decision regarding the Veteran's claim for 
SSA disability benefits, as well as the 
medical records relied upon in that decision.  
Those records will be associated with the 
claims folder.

3.  The RO will then schedule the Veteran for 
a VA examination by an appropriate health care 
provider to determine the etiology of any 
current right ulnar nerve entrapment.  The 
following considerations will govern the 
examination:

a.  The entire claims folders and a copy 
of this remand must be made available to 
the examiner in conjunction with this 
examination.   The examination report 
must reflect review of pertinent material 
in the claims folder.  

b.  After reviewing the claims file 
and examining the Veteran, the 
examiner must provide an opinion on 
whether the Veteran currently has 
right ulnar neuropathy that is 
etiologically related to his active 
service.  

c.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  If the 
examiner is unable to render an 
opinion without resort to speculation, 
he or she must so state.

d.  If the examiner responds to the 
above inquiry that he/she cannot so 
opine without resort to speculation, 
the RO will attempt to clarify whether 
there is evidence that must be 
obtained in order to render the 
opinion non-speculative and to obtain 
such evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will be 
reported in detail and correlated to a 
specific diagnosis.  The report prepared must 
be typed.

4.  The RO will also schedule the Veteran for 
a VA examination by an appropriate health care 
provider to determine the etiology of his 
hypertension.  The following considerations 
will govern the examination:

a.  The entire claims folders and a copy 
of this remand must be made available to 
the examiner in conjunction with this 
examination.   The examination report 
must reflect review of pertinent material 
in the claims folder.  

b.  After reviewing the claims file 
and examining the Veteran, the 
examiner must provide an opinion on 
whether the Veteran currently has 
hypertension that is etiologically 
related to his active service.  

c.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  If the 
examiner is unable to render an 
opinion without resort to speculation, 
he or she must so state.

d.  If the examiner responds to the 
above inquiry that he/she cannot so 
opine without resort to speculation, 
the RO will attempt to clarify whether 
there is evidence that must be 
obtained in order to render the 
opinion non-speculative and to obtain 
such evidence.  
Any necessary tests or studies must be 
conducted, and all clinical findings will be 
reported in detail and correlated to a 
specific diagnosis.  The report prepared must 
be typed.

5.  The RO will also schedule the Veteran for 
a VA examination by an appropriate health care 
provider to determine the etiology of any 
psychiatric disability found, to include a 
bipolar disorder.  The following 
considerations will govern the examination:

a.  The entire claims folders and a copy 
of this remand must be made available to 
the examiner in conjunction with this 
examination.   The examination report 
must reflect review of pertinent material 
in the claims folder.  

b.  After reviewing the claims file 
and examining the Veteran, the 
examiner must provide an opinion on 
whether the Veteran currently has a 
psychiatric disorder, to include a 
bipolar disorder, that is 
etiologically related to his active 
service.  

c.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  If the 
examiner is unable to render an 
opinion without resort to speculation, 
he or she must so state.

d.  If the examiner responds to the 
above inquiry that he/she cannot so 
opine without resort to speculation, 
the RO will attempt to clarify whether 
there is evidence that must be 
obtained in order to render the 
opinion non-speculative and to obtain 
such evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will be 
reported in detail and correlated to a 
specific diagnosis.  The report prepared must 
be typed.

6.  Thereafter, the RO will review the claims 
files and ensure that the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  If deemed appropriate 
under the law by the RO, any additional 
appropriate medical development will be 
conducted, to include a VA opinion on whether 
the Veteran has a current left elbow 
disability that is etiologically related to 
service.

7.  The RO must notify the Veteran that it is 
his responsibility to report for the above 
examinations and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In 
the event that the Veteran does not report for 
any of the aforementioned examinations, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.  

8.  Following completion of all indicated 
development, the RO will readjudicate the 
reopened claims of service connection for 
right ulnar nerve entrapment and hypertension 
and adjudicate the issue of service connection 
for a psychiatric disability, to include a 
bipolar disorder,  considering any and all 
evidence that has been added to the record 
since its last adjudicative action.  The RO 
will also readjudicate whether new and 
material evidence has been received to reopen 
the claim for service connection for a left 
elbow disability.  If any of the benefits 
sought on appeal remains denied, the Veteran 
and his attorney will be provided a 
Supplemental Statement of the Case, which 
should include all pertinent law and 
regulations.  The Veteran and his attorney 
will then be given an appropriate opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran may 
present additional evidence or argument while the case is in 
remand status at the AOJ.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as well 
as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


